Case 2:17-cv-07639-SJO-KS Document 689 Filed 02/18/20 Page 1 of 1 Page ID #:34074

                              UNITED STATES DISTRICT COURT                          Priority       ___
                                                                                    Send           ___
                             CENTRAL DISTRICT OF CALIFORNIA                         Enter          ___
                                                                                    Closed         ___
                                   CIVIL MINUTES – GENERAL                          JS-5/JS-6      ___
                                                                                    Scan Only      ___


CASE NO.: 2:17-cv-07639 SJO-KS                      DATE: February 18, 2020

TITLE:    Juno Therapeutics, Inc., et al. v. Kite Pharma, Inc.
=======================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                       Not Present
Courtroom Clerk                                        Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                        COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                            Not Present

=======================================================================
PROCEEDINGS (in chambers): ORDER RE: PLAINTIFFS' APPLICATION TO FILE
DOCUMENTS UNDER SEAL IN CONNECTION WITH PLAINTIFFS' OPPOSITION TO
DEFENDANT'S MOTION FOR JMOL AND/OR A NEW TRIAL [ECF No. 678]

This matter comes before the Court on Plaintiffs' Application to File Documents Under Seal in
Connection with Plaintiffs' Opposition to Defendant's Motion for JMOL and/or a New Trial (ECF
No. 678). Plaintiffs requested leave to file conditionally under seal Exhibit 41 to the Declaration
of Andrea W. Jeffries in Support of Plaintiffs' Response to Kite's Motion for JMOL and/or a New
Trial. Plaintiffs disagree Exhibit 41 should be filed under seal, given it was an admitted trial
exhibit used during a public portion of trial. Nevertheless, Plaintiffs filed the exhibit conditionally
under seal at Defendant's insistence.

Local Rule 79-5.2.2(b)(i) required Defendant to file a declaration by February 14, 2020, showing
good cause or demonstrating compelling reasons why the strong presumption of public access
in civil cases should be overcome and Exhibit 41 sealed. Given Defendant did not file a
declaration, and given Exhibit 41 was admitted and used during a public portion of trial, the Court
DENIES Plaintiffs' Application [678].

IT IS SO ORDERED.




MINUTES FORM 11                                                                       ___: ___
CIVIL GEN                                Page 1 of 1              Initials of Preparer_______
